Proceeding by the City of Miami against the State to validate the issuance of Stadium Enlargement Certificates. From decree validating the certificates, the State appeals.
Decree affirmed.
This appeal is from a final decree validating $250,000 of Non-Interest Bearing Stadium Enlargement Revenue Certificates of Indebtedness of the City of Miami. They will hereafter be referred to as Stadium Enlargement Certificates. They were issued as authorized by chapters 19980 and 19982, Sp. Acts of 1939, for the purpose of securing funds to enlarge Orange Bowl Stadium, owned and operated by the City of Miami.
The point for determination is whether or not the City of Miami had power to issue and sell the Non-Interest Bearing Stadium Enlargement Certificates.
The record discloses that on May 1, 1947, Stadium Revenue Bonds were issued in the sum of $1,600,000 to construct the Orange Bowl Stadium, located at Miami Field, that there is at present in the Stadium Revenue Bond account, $64,000 which will on August 1, 1949, be used in payment of an equal amount of stadium revenue bonds which were called prior to maturity. It is also shown that the net revenue from the operation of the stadium for the 1947-1948 season was $92,195.44 and that for the 1948-1949 season the net revenue derived from operating the stadium was $150,000.
The purpose of the $250,000 Stadium Enlargement Certificates brought in question is to enlarge Orange Bowl Stadium by the addition of approximately 5000 seats. They are payable solely from the net revenue derived from the operation of the stadium. The resolution providing for the issuance of the stadium enlargement certificates provides that they will not constitute a debt of the City. It also provides that the faith and credit of the City be not pledged in any way to retire them, neither will the city be permitted to pay them by any form of taxation imposed on real or personal property in the City.
Another feature of the Stadium Enlargement Certificates is that subscriptions have been taken and paid for and the proceeds deposited in the Florida National Bank and Trust Company of Miami, as escrow agent, and that upon the payment of the sum of $250,000 to the City by the bank, the non-interest bearing revenue certificates will be issued to the subscribers and registered in their names under the terms of the issuing resolution and that the subscribers will have priority rights for tickets to the annual Orange Bowl football game, which rights are in lieu of interest on the subscriptions to the stadium enlargement certificates issued therefor.
The stadium bonds issued May 1, 1947, in the sum of $1,600,000 for the construction of Orange Bowl Stadium were validated and approved by this Court in State of Florida v. City of Miami,157 Fla. 616, 26 So.2d 672. The Stadium Enlargement Certificates brought in question are no different from the Stadium bonds validated in the last-cited case, except that the Stadium Enlargement Certificates are non-interest bearing.
In so far as the issues raised in this case are concerned, we do not think this distinction is material. We are therefore convinced that under chapters 19980 and 19982, Sp. Acts of 1939, the City of Miami was *Page 546 
authorized to issue and sell the non-interest bearing Stadium Enlargement Certificates for the purpose of enlarging the Orange Bowl Stadium at Miami; that an approving vote of the freeholders was not essential to their validity and that the taxing power of the city cannot be invoked to pay principal or interest on them. They must be retired solely from the net income derived from operating the stadium.
The decree appealed from is therefore affirmed.
Affirmed.
ADAMS, C.J., and THOMAS and BARNS, JJ., concur.